Citation Nr: 1236498	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  12-11 291	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from April 6, 2009, and a rating in excess of 60 percent from September 3, 2010, for ischemic heart disease.

2.  Entitlement to an initial rating in excess of 30 percent for diabetic neuropathy.  

3.  Entitlement to an rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an rating in excess of 20 percent for diabetes mellitus type II.

5.  Entitlement to an effective date prior to April 6, 2009, for the award of service connection for ischemic heart disease.  

6.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or housebound status.  

7.  Entitlement to service connection for lung cancer.  

8.  Entitlement to service connection for kidney cancer.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision by the RO in Columbia, South Carolina. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1968 to February 1970.  

2.  On October 15, 2012 the Board was notified by the Social Security Administration that the appellant died in October 2012.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


